UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 13-8017


ANDREW CHIEN,

                 Plaintiff - Appellant,

          v.

LECLAIRRYAN;    WILLIAM   K.   GROGAN   &   ASSOCIATES;    WILLIAM   K.
GROGAN,

                 Defendants - Appellees,

          and

CHESTERFIELD COUNTY,

                 Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:13-cv-00993-LO-IDD)


Submitted:   April 17, 2014                     Decided:    April 21, 2014


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andrew Chien, Appellant Pro Se.       Joseph Michael            Rainsbury,
LECLAIR RYAN, PC, Roanoke, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Andrew      Chien       appeals      the     district       court’s     order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                                 We

have     reviewed       the     record      and    find     no     reversible      error.

Accordingly, we affirm the district court’s dismissal of the

claims against LeClair Ryan and William K. Grogan & Associates

for    the   reasons      stated      by    the    district        court.       Chien    v.

Chesterfield Cty., No. 1:13-cv-00993-LO-IDD (E.D. Va. filed Nov.

6,    entered    Nov.    7,     2013).       We    affirm    the     district      court’s

dismissal of the claims against William Grogan in his capacity

as a Commissioner in Chancery on alternative grounds.                           See MM ex

rel. DM v. School Dist. of Greenville Cnty., 303 F.3d 523, 536

(4th Cir. 2002).         While Grogan was a state actor, he is entitled

to judicial immunity for actions taken within the scope of his

official     duties.          See   Stump    v.   Sparkman,        435 U.S. 349,    362

(1978) (defining factors used to determine whether an action is

a    judicial    act).         We   deny    Chien’s       motion    to   expedite       this

decision.       We dispense with oral argument because the facts and

legal    contentions      are       adequately      presented       in   the    materials

before    this   court        and   argument      would    not     aid   the    decisional

process.



                                                                                  AFFIRMED



                                             2